Citation Nr: 1410284	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  04-42 481	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel





INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from July 9, 1966, to July 24, 1966, and from January 10, 1967, to April 7, 1967. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2009, the Board, in pertinent part, denied eligibility for a nonservice-connected disability pension.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  By a January 2010 Order, the Court vacated the Board's April 2009 decision to the extent it denied nonservice-connected disability pension benefits, and remanded the claim for compliance with the instructions of a Joint Motion for Remand (JMR). 

In July 2010, the Board again denied the Veteran's nonservice-connected disability pension claim.  The Veteran again appealed the decision to the Court.  By a March 2011 Order, the Court vacated the Board's July 2010 decision and remanded the case for compliance with the instructions of a JMR. 

In May 2011, the Board again determined the Veteran did not satisfy the criteria for entitlement to nonservice-connected disability pension.  The Veteran again appealed the Board's decision to the Court.  

By a July 2012 Memorandum Decision (single-judge), the Court vacated the Board's May 2011 decision and remanded the case to the Board for further proceedings consistent with the Memorandum Decision.  Judgment was issued in August 2012, and Mandate issued in October 2012

The record reflects, however, that the Veteran died on the date the July 2012 Memorandum Decision was promulgated.  Consequently, in a November 2013 Order, the Court recalled its October 2012 Mandate; withdrew its August 2012 Judgment; revoked its July 2012 Memorandum Decision; and vacated the Board's May 2011 decision.  Finally, the Court ordered that the appeal be dismissed.  The case was returned to the Board for its dismissal.


FINDINGS OF FACT

The record reflects that the Veteran died in July 2012.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal in July 2012.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


